Case 1:19-cv-20339-UU Document 3 Entered on FLSD Docket 01/24/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-20339

 GABRIEL BEATO,

         Plaintiff,

 vs.

 ELITE POWER NUTRITION, LLC, and
 DAVID MARTINEZ,

        Defendants,
 ______________________________/

                                   SUMMONS IN A CIVIL ACTION

 TO:     ELITE POWER NUTRITION, LLC
         c/o Miguel A. Hernandez, its Registered Agent
         8500 West Flagler St., Ste B-208
         Miami , FL 33144

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or
 60 days if you are the United States or a United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
 attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
 motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                          Brian H. Pollock, Esq.
                                          FairLaw Firm
                                          7300 N. Kendall Drive
                                          Suite 450
                                          Miami, FL 33156
                                          Tel:    (305) 230-4884
                                          brian@fairlawattorney.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.

 Date:   Jan 24, 2019                                     CLERK OF COURT

                                                          ____________________________
                                                          Signature of Clerk or Deputy Clerk
                                                                          s/ C.Davis
Case 1:19-cv-20339-UU Document 3 Entered on FLSD Docket 01/24/2019 Page 2 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-20339

 GABRIEL BEATO,

         Plaintiff,

 vs.

 ELITE POWER NUTRITION, LLC, and
 DAVID MARTINEZ,

        Defendants,
 ______________________________/

                                   SUMMONS IN A CIVIL ACTION

 TO:     David Martinez
         5252 Paseo Blvd.
         Unit 2104
         Doral, FL 33166

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or
 60 days if you are the United States or a United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the
 attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or
 motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                          Brian H. Pollock, Esq.
                                          FairLaw Firm
                                          7300 N. Kendall Drive
                                          Suite 450
                                          Miami, FL 33156
                                          Tel:    (305) 230-4884
                                          brian@fairlawattorney.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.

 Date:
         Jan 24, 2019                                     CLERK OF COURT

                                                          ____________________________
                                                          Signature of Clerk or Deputy Clerk
                                                                        s/ C.Davis
